Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 13 May 2019 has been entered.

Election/Restriction
Applicant’s election of the species of: A) wherein the polypeptide comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 17; B-a) wherein the polypeptide is administered to the human subject in a single injection; and C-b) wherein administering the polypeptide occurs in conjunction with cartilage replacement, in the reply filed on 4 December 2020 is acknowledged.
Claims 1-53 are cancelled. Claims 54-67 are pending and under examination to the extent they read on the elected species. Claims 54-62, 64, 66 and 67 read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Specification
The abstract of the disclosure is objected to because it does not describe the claimed invention. The abstract describes that the invention provides methods and compositions for the treatment of cartilage damage or arthritis. It is suggested to include the active agent, e.g., a protease-resistant ANGPTL3 polypeptide with chondrogenic activity, used in the methods or the compositions in the abstract. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 54, 56, 58-62, 64, 66 and 67 are objected to because of the following informalities:
Claim 54 and 56 are objected to for the recitation of “Table 1”.

MPEP 2173.05(s) states: “where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.

Claims 58-62, 64, 66 and 67 recite “The method of any one of claim 54” or “The method of any one of claim 58”, which should be “The method of claim 54” or “The method claim 58”.
Claim 66 recites “trauma arthritis”, which should be “traumatic arthritis”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 54-62, 64, 66 and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2014/0256643 A1, Pub. Date: Sep. 11, 2014).
Johnson et al. teaches the use of variant angiopoietin-like 3 (ANGPTL3) polypeptides for treatment of joint damage (e.g., acute joint injury) or for treatment of arthritis (e.g., osteoarthritis or traumatic arthritis), wherein the variant ANGPTL3 polypeptides have improved pharmaceutical properties, e.g., more stable and less susceptible to proteolysis and enzymatic degradation than wild-type ANGPTL3 [0006] [0010]. Johnson et al. teaches that the variant ANGPTL3 polypeptides comprising an amino acid sequence selected from any one of the sequences of TABLE 1, including 242KQ (same as SEQ ID NO: 17 of the instant application), wherein the polypeptides of TABLE 1 include an amino acid that is a polar amino acid (e.g., Q or S) other than K or R at position 423, as determined with reference to the full-length ANGPTL3 polypeptide sequence of SEQ ID NO: 1, and wherein the polypeptides have chondrogenic activity g/kg, 600 g/kg, or 900g/kg [0097].  
Therefore, Johnson et al. anticipates the instant claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1)	claims 1-8, 11-13 , 17-19 and 21 of U.S. Patent No. 9,868,771
Claim 1 of the ‘771 patent recites:
	“A method of treating or ameliorating arthritis or articular cartilage damage in a subject, the method comprising administering to a joint of the subject a therapeutically effective amount of a polypeptide comprising an amino acid sequence that has at least 95% amino acid sequence identity to an amino acid sequence selected from the group of sequences of TABLE 1, wherein the polypeptide comprises an amino acid that is a polar amino acid other than K or R at position 423, as determined with reference to SEQ ID NO: 1, and wherein the polypeptide has chondrogenic activity.

2)	claims 1-5, 9-14, 19 and 20 of U.S. Patent No. 10,328,126
Claim 1 of the ‘126 patent recites:
	“A method of inducing differentiation of mesenchymal stem cells into chondrocytes, the method comprising contacting mesenchymal stem cells in the joint of a subject suffering from arthritis or cartilage damage with an effective amount of a polypeptide comprising an amino acid sequence that has at least 95% amino acid sequence identity to an amino acid sequence selected from any one of SEQ ID NOs: 58-70, wherein the amino acid at position 423, as determined with reference to SEQ ID NO: 1, is deleted, to induce differentiation of the mesenchymal stem cells into chondrocytes, wherein said contacting is achieved by intra-articular delivery of the polypeptide to said subject.”

3)	claims 1-8, 11-15, 19 and 20 of U.S. Patent No. 10,533,042
Claim 1 of the ‘042 patent recites:
	“A method of inducing differentiation of mesenchymal stem cells into chondrocytes, the method comprising contacting mesenchymal stem cells with an effective amount of a polypeptide comprising an amino acid sequence that has at least 95% amino acid sequence identity to an amino acid sequence selected from TABLE 1, wherein the polypeptide comprises an amino acid that is a polar amino acid other than K or R at position 423, as determined with reference to SEQ ID NO: 1, and wherein the polypeptide has chondrogenic activity. 

Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘771, ‘126 and ‘042 patents differ from the instant claims in that the instant claims recite administering an intra-articular dose of about 0.2-200 mg of the polypeptide to a joint of a human subject. Johnson et al. teaches g/kg, 600 g/kg, or 900g/kg [0097]. It would have been prima facie obvious to one ordinary skill in the art to modify the claims of the ‘771, ‘126 and ‘042 patents to use the dosage as taught by Johnson et al. for treatment of arthritis or cartilage damage. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success, because Johnson et al. teaches the dosage of the same polypeptide for treating the same disorders as the above patents. Further, all of the above patents disclose the use of the dosages as recited in the instant claims in treatment of arthritis or cartilage damage. For example, the ‘771 patent describes administering the polypeptide to an affected joint at a dosage, e.g., about 300 g/kg, 600 g/kg, or 900g/kg (col. 30, lines 44-63). One ordinary skill in the art would have been motivated to use the presently claimed dosage because this embodiment is disclosed as being a preferred embodiment within the claims of the patents.

Claims 54-62, 64, 66 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following patents in view of Johnson et al. (US 2014/0256643 A1, Pub. Date: Sep. 11, 2014).
4)	claims 1-13 and 18 of U.S. Patent No. 9,301,971
Claim 1 of the ‘971 patent recites:
	“An isolated polypeptide comprising an amino acid sequence that has at least 95% amino acid sequence identity to an amino acid sequence selected from the group of sequences of TABLE 1, wherein the polypeptide comprises an amino acid that is a polar amino acid other than K or R at position 423, as determined with reference to SEQ ID NO: 1, and wherein the polypeptide has chondrogenic activity. 

5)	claims 1-4 and 7 of U.S. Patent No. 9,649,359

	“An isolated polypeptide comprising an amino acid sequence that has at least 95% amino acid sequence identity to an amino acid sequence selected from the group consisting of: SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 58, SEQ ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, SEQ ID NO: 63, and SEQ ID NO: 64, wherein the amino acid at position 423, as determined with reference to SEQ ID NO: 1, is deleted, and wherein the polypeptide has chondrogenic activity.

Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘971 and ‘359 patents differ from the instant claims in that the instant claims recite a method of treating arthritis or cartilage damage in a human subject comprising administering to a joint of the human subject an intra-articular dose of about 0.2-200 mg of the polypeptide, whereas the claims the ‘971 and ‘359 patents recite the polypeptide and a pharmaceutical composition thereof. However, the ‘971 and ‘359 patents discloses that the polypeptide is used for treatment of arthritis and cartilage damage in a patient. For example, the ‘971 patent describes using the polypeptide of the invention for treating a subject having joint damage and/or arthritis by administering the polypeptide to an affected joint at a dosage, e.g., about 300 mg/kg, 600 mg/kg, or 900 mg/kg (col. 1, lines 7-14; col. 30, lines 10-32). It would have been prima facie obvious to one ordinary skill in the art to modify the claims of the ‘971 and ‘359 patents to use the polypeptide for treating a patient having joint damage and/or arthritis. One ordinary skill in the art would have been motivated to do so and have a reasonable expectation, because the ‘971 and ‘359 patents specifically disclose such use of the polypeptide. Further, Johnson et al. teaches administering the dosage of the polypeptide as presently claimed to a joint of a subject in need of treatment of arthritis or cartilage damage, for example, about 300 g/kg, 600 g/kg, or 900g/kg [0097]. It would have been prima facie obvious to one ordinary skill in the art to modify the claims 

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 27, 2021